Citation Nr: 0010568	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  96-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased (compensable) evaluation for pes 
planus.  

Entitlement to an increased (compensable) evaluation for 
residuals of a right ankle injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to February 
1993.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  Following 
the requested development, the RO increased the rating for 
service-connected diabetes mellitus to 20 percent, effective 
from separation from separation, but continued the other, 
noncompensable evaluations.  In a statement signed by the 
veteran and received in January 2000, the veteran indicated 
that he was satisfied with the 20 percent evaluation for his 
diabetes mellitus now assigned.  The Board therefore 
considers the claim of entitlement to an increased evaluation 
for diabetes mellitus as withdrawn from appellate status.  
See 38 C.F.R. § 20.204(b), (c) (1999).  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected bilateral pes planus is manifested by 
chronic foot pain and an arch that lacks 11/2 centimeters of 
touching the floor, bilaterally; the pes planus is no more 
than mild.  

3.  The service-connected right ankle disability is 
manifested by only slight limitation of motion of the ankle, 
with little functional loss due to pain, pain on flare-up, 
weakened movement, excess fatigability, incoordination, or 
lack of endurance.  



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where, as § 4.31.  

The record shows that the veteran's original claim for 
compensation benefits was received in February 1993.  In 
April 1993, the RO granted service connection for pes planus 
and assigned a noncompensable evaluation under Diagnostic 
Code 5276, effective from separation.  The RO also granted 
service connection at that time for residuals of a right 
ankle injury and assigned a noncompensable evaluation under 
Diagnostic Code 5271, effective from separation.  The veteran 
filed a timely notice of disagreement with these evaluations, 
initiating this appeal.  

The veteran's claims for compensable ratings for pes planus 
and for residuals of a right ankle injury are original claims 
that were placed in appellate status by his disagreement with 
the initial rating award.  Furthermore, as held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation . . . . "  The distinction between an 
original rating and a claim for an increased rating may be 
important, however, in terms of determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in identifying the underlying notice of 
disagreement and whether VA has issued a statement of the 
case or supplemental statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Pes planus

Under the rating schedule, a noncompensable evaluation is 
warranted for mild unilateral or bilateral flatfoot (pes 
planus) with symptoms that are relieved by built-up shoes or 
arch supports.  A 10 percent evaluation is warranted for 
moderate bilateral acquired flatfoot (pes planus) where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (such as pronation or 
abduction), accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

On VA general medical examination in March 1993, the veteran 
indicated that he had been told that he had arthritis in the 
joints of both big toes, for which he had been treated with 
Relafen.  He had no difficulty with this on the day of 
examination, however.  His toes demonstrated no soft tissue 
swelling, were nontender, and had full range of motion.  Flat 
feet and arthritis of both big toes were diagnosed only by 
history.  

The veteran was seen by VA on numerous occasions thereafter.  
Mostly, he was followed for diabetes mellitus.  However, he 
also complained of chronic foot pain during 1993.  VA X-rays 
in November 1993 showed bilateral flat feet, but the 
condition has not been shown to be any more than mild.  
Indeed, on clinical examination of the feet in September 
1998, the veteran's feet appeared normal, and the examiner 
described only "slight pes planus."  The veteran did not 
use inserts or arch supports.  The arch lacked 11/2 centimeters 
of touching the floor, bilaterally.  The examiner reported 
that the veteran's gait was good and that there were no skin 
or vascular changes in the feet.  In answer to specific 
questions contained in the prior remand, the examiner stated 
that the veteran's weight-bearing line was good.  He said 
that there was no inward bowing of the Achilles' tendon, pain 
on manipulation and use of the feet, deformity, swelling on 
use, and that no callosities were noted.  The examiner stated 
that, in fact, the veteran went through all of the motions of 
his feet such as standing on his toes "extremely well," 
although the veteran claimed that his toes on both feet 
"locked up".  There were no findings indicating that the 
veteran had functional loss from his bilateral pes planus due 
to fatigue, weakness, or lack of endurance.  The diagnosis 
was mild pes planus with no loss of function due to pain.  
See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The evidence of record shows that the veteran has mostly been 
followed for diabetes mellitus.  However, examinations by 
both private and VA physicians seeking to monitor his 
diabetes, which on occasion was uncontrolled, also contained 
evidence suggesting that his pes planus was no more than 
mild, since the examination findings showed a gait that was 
consistently normal and reflexes that were intact.  He was 
otherwise neurologically intact.  Interestingly, the examiner 
noted on the examination of the feet dated in September 1998 
that his feet were radiographically negative at that time.  
This is not to dispute the diagnosis of bilateral pes planus; 
it is only to say that the veteran's pes planus has been 
found to be consistently mild during the course of his appeal 
and that the interpretation of X-rays in September 1998 is 
consistent with this (although at odds with the radiologist's 
interpretation of X-rays in November 1993 and with the 
veteran's reported history of arthritis in the joints of the 
big toes).  

The clinical findings, the X-ray evidence, and the examiner's 
impression all show that the veteran's pes planus is no more 
than mild and that the symptomatology necessary for a 
compensable evaluation is not equaled or more nearly 
approximated.  38 C.F.R. § 4.7.  It follows that the claim 
for a compensable evaluation must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of a right ankle injury

Under the rating schedule, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; a 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  

Stephen C. Hunter, M.D., said in a statement dated in 
February 1992 that X-rays indicated that the veteran had 
chronic reactive synovitis in the right ankle with cord 
contraction.  Treatment was with a physiotherapy 
rehabilitation program.  However, the findings on VA 
examination in March 1993 were almost wholly directed to 
other disabilities, although the veteran's deep tendon 
reflexes were 2+ and he was neurologically intact.  A 
diagnosis referable to the right ankle was not entered.  

Treatment records thereafter were likewise silent for 
relevant findings, except to show a normal gait, full motor 
strength, and the absence of neurological deficit in the 
right ankle.  On VA orthopedic examination in September 1998, 
the veteran gave a history of having injured his right ankle 
in 1985, when he jumped off a truck in the field.  He said 
that X-rays had shown a bone spur but no fracture and that he 
was given steroid shots.  He complained of pain, stiffness, 
instability, giving way, locking, fatigability and lack of 
endurance of the right ankle, but he denied weakness, 
swelling, heat, and redness in the ankle.  It was reported 
that he took two 600-milligram tablets of Motrin every two or 
three days, and he complained of flare-ups of the ankle joint 
with prolonged standing and walking that were alleviated by 
rest.  The examiner estimated that the veteran experienced 
only 10 percent additional functional impairment of the right 
ankle during a flare-up.  The examiner noted that the veteran 
did not require the use of crutches, corrective shoes, a 
brace, or a cane.  On examination, the veteran had 
dorsiflexion of the right ankle to 18 degrees and plantar 
flexion to 43 degrees.  The examiner stated that motion 
stopped when pain began and that it was impossible to say to 
what extent, in additional degrees, the range of motion or 
joint function of the ankle was limited by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
flare-ups.  The examiner noted that the veteran's gait was 
very good, that he had no limp and wore no appliances, and 
that his shoes showed no unusual breakdown.  The examiner 
stated that ankylosis was not present.  There were no 
episodes of dislocation or subluxation of the joint, nor was 
any arthritis present in the joint.  X-rays at that time 
showed old healed trauma of the distal right medial 
malleolus.  The diagnosis was post trauma, right ankle, with 
slight loss of function due to pain.  Although it was felt 
that the veteran's feet and ankles interfered with his work 
as a truck mechanic, the actual extent of the interference 
was not described.  

On the examination of the feet at that time, the same 
examiner remarked that residuals of a right ankle injury were 
not found on examination other than for slight diminution of 
range of motion.  There was no evidence of pain in the feet 
or right ankle with use, nor was any weakened movement, 
excess fatigability or incoordination observed.  The examiner 
stated that, in fact, the veteran went through all of the 
motions of his feet such as standing on his toes "extremely 
well."  The examiner reported that he could not see that the 
veteran would have any functional loss of the right ankle, 
including during flare-ups.  It is inferable from these 
findings that the actual interference with employment of the 
service-connected right ankle disorder was only slight or 
marginal.  

On VA orthopedic examination in September 1998, the veteran 
had dorsiflexion of the right ankle to 18 degrees and plantar 
flexion to 43 degrees.  Normal dorsiflexion of the ankle is 
from zero degrees to 20 degrees, while normal plantar flexion 
is from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (1999).  Thus, the range of motion of the right ankle was 
nearly full.  The examiner noted that the veteran had pain 
only at the extremes of motion.  It is thus apparent that the 
pain in the right ankle does not so limit the motion of the 
ankle as to amount to moderate limitation warranting a 10 
percent evaluation under Diagnostic Code 5271.  See DeLuca v. 
Brown.  Under the provisions of 38 C.F.R. § 4.31, the 
criteria for a compensable evaluation must be met (not merely 
more nearly approximated) in order for a compensable 
evaluation to be warranted.  

The argument has been advanced that a 10 percent evaluation 
is warranted under the provisions of 38 C.F.R. § 4.59 (1999).  
A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
some limitation of motion, albeit noncompensable limitation 
of motion, is demonstrated in the joint, the Lichtenfels rule 
is not applicable, nor does the rule appear to be applicable 
where, as here, arthritis is not shown in the joint on X-ray 
examination.  See Hicks v. Brown, 8 Vet. App. 417, 421 (1995) 
(Diagnostic Code 5003 and 38 C.F.R. § 4.59 "deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.").  It follows that a 
compensable evaluation under 38 C.F.R. § 4.59 is not 
warranted.  


ORDER

An increased (compensable) evaluation for bilateral pes 
planus is denied.  

An increased (compensable) evaluation for residuals of a 
right ankle injury is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 9 -


- 7 -


